DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 3, 4, and 8 are objected to because of the following informalities:  Claims 1, 3, and 4 recite “a total amount (100% by mole)” but should instead recite “100% by mole”. Claim 8 recites “using” but should instead recite “uses”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (JP2018155788). Translation attached.
Yoshimura et al. teaches an active ray- or radiation-sensitive resin composition Re-6 seen in Table 3 [0239] comprising resin A-6 (resin component A1), acid generator PAG-6, acid diffusion control agent D-6, hydrophobic resin E-1, and solvents F-2/F-5 [0239] wherein resin A-6 is the following:

    PNG
    media_image1.png
    131
    182
    media_image1.png
    Greyscale
[0229] which has a molar ratio of 55:45 [0228] (claims 1 and 3-6) wherein the repeating unit on the right is equivalent to a constitutional unit (a01) represented by General Formula (a01-1) of instant claim 1 when R is an alkyl group having 1 carbon atom, na01 is 0, Ya01 is a carbon atom, Xa01 is a group that forms a monocyclic alicyclic hydrocarbon group together with Ya01, and Ra01 is a group represented by General Formula (a0-r-1) where Ya011 is a quaternary carbon atom, and Ra011-Ra013 are hydrocarbon groups; the repeating unit on the left is equivalent to a constitutional unit (a02) represented by General Formula (a02-1) of instant claims 1 and 2 when R is an alkyl group having 1 carbon atom and Ra02 is a group represented by General Formula (a5-r-1) where Ra’51 is a hydrogen atom and A” is an alkylene group having 1 carbon atom. Yoshimura et al. also teaches an organic antireflection film was coated on a silicon wafer, then the resin compositions shown in Table 3, i.e. above resin composition A-6, was applied and baked, an ArF excimer laser liquid immersion scanner is used to expose through a mask, and after exposure the resist film was baked, and developed with hexaacetate n-butyl for 30 seconds and rinsed with 4-methyl-2-pentanol for 30 seconds [0240] (claims 7 and 8). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto (U.S. 2018/0011378) and Ou (WO2018043122) anticipate at least claim 1 and Goto (U.S. 2017/0115569) and Kobayashi (U.S. 2014/0255843) are obvious over at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722